1st Mariner Bancorp Reports 4th Quarter 2011 Results Baltimore, MD (January 30, 2012) – 1st Mariner Bancorp (OTCBB: FMAR.OB), parent company of 1st Mariner Bank, reported a net loss of $3.9 million for the fourth quarter of 2011, compared to a net loss of $33.9 million for the fourth quarter of 2010. Included in the loss for the fourth quarter of 2010 was a charge to income tax expense of $29.9 million related to a valuation allowance being placed on the Company’s deferred tax assets. For the year ended December 31, 2011, the Company reported a net loss of $30.2 million in 2011 versus $46.6 million in 2010. Mark A. Keidel, 1st Mariner’s President and Chief Operating Officer, said, “Our losses moderated in the fourth quarter as we continue to work through a difficult economy and struggling real estate market. We experienced improvements in several key areas of operating performance as our net interest margin increased, our levels of fee related income grew, and we reduced controllable operating expenses. Additionally, our credit related costs and levels of non-performing assets decreased in 2011compared to 2010, and our level of nonperforming assets shrunk to its lowest level since the first quarter of 2010.” Operating Summary Net interest income for the fourth quarter of 2011 was $7.6 million compared to $8.1 million in the fourth quarter of 2010. The net interest margin improved to 3.13% in the fourth quarter of 2011, compared to 3.02% in the fourth quarter of 2010. The improvement was due to lower rates paid on deposits. For the three months ended December 31, 2011, the average interest rate paid on deposits was 1.47%, and for the three months ended December 31, 2010, the rate was 1.89%. Gross interest income was $12.0 million for the three months ended December 31, 2011 versus $13.7 million in the same period of 2010. Lower levels of earning assets as well as lower rates earned on those assets were the cause of the decrease. Average earning assets were $954.2 million and $1.1 billion for the three months ended December 31, 2011 and 2010, respectively. Continued managed decreases in loan balances contributed to the overall decrease in average earning assets. Net interest income was $28.2 million for the year ended December 31, 2011 and $29.8 million for the year ended December 31, 2010. The net interest margin increased to 3.03% for the year ended December 31, 2011 compared to 2.91% for the year ended December 31, 2010. Lower interest rates paid on deposits and borrowings led to the improved margin. The average interest rate paid on deposits was 1.68% and 2.03% for the years ended December 31, 2011 and 2010, respectively. The average interest rate paid on borrowings was 2.16% for the year ended December 31, 2011 compared to 2.58% paid in the year ended December 31, 2010. Gross interest income was $47.5 million for the year ended December 31, 2011 versus $55.2 million in the year ended December 31, 2010. Lower average loan balances during the year ended December 31, 2011 caused the decrease in total interest income. Total loans outstanding were $701.8 million and $811.7 million as of December 31, 2011 and 2010, respectively. Elevated credit costs continue to impact overall earnings.The provision for loan losses was $2.8 million and $14.3 million for the three and twelve months ended December 31, 2011, respectively. In contrast, these costs were $1.5 million and $17.8 million for the three and twelve months ended December 31, 2010. Net charge-offs were $3.1 million during the quarter ended December 31, 2011 versus $2.6 million in the fourth quarter of 2010. For the year ended December 31, 2011, net charge-offs were $14.6 million, versus $15.3 million in the prior year. Costs related to foreclosed properties, including write-downs due to declining appraised values, amounted to $1.2 million and $7.8 million for the three and twelve months ended December 31, 2011, respectively. Combined, these credit- related costs amounted to $4.0 million and $22.1 million for the quarter and year ended December 31, 2011, respectively. Non-interest income was $7.7 million for the three months ended December 31, 2011, which is an increase of $2.0 million from the $5.7 million that was reported in the fourth quarter of 2010.On a year-to- date basis, non-interest income was $23.2 million and $28.2 million for the year ended December 31, 2011 and 2010, respectively. The increase from the prior year was due to a non-recurring loss on the sale of assets recorded in 2010, as well as increased revenue from mortgage banking activities Non-interest expenses increased $800 thousand when comparing the quarter ended December 31, 2011 to the same quarter in 2010. Professional fees related to regulatory compliance, loan workouts, and efforts related to increasing capital levels increased $1.9 million during the quarter ended December 31, 2011 versus the quarter ended December 31, 2010. This increase was partially offset by decreases in salaries and benefits, occupancy, and furniture, fixtures and equipment expenses. Costs associated with foreclosed properties decreased $800 thousand in the quarter ended December 31, 2011. On a year- to- date basis, total non-interest expenses were $67.9 million for the year ended December 31, 2011, which is a slight increase from the $67.5 million recorded in the year ended December 31, 2010. As mentioned above, the increase was primarily attributable to increases in professional fees which increased $3.4 million. The increase in professional fees is related to higher loan workout costs, as well as professional services related to capital raising initiatves. Additionally, the Bank’s FDIC insurance premiums increased $500 thousand in 2011. Total amounts paid for FDIC insurance premiums were $4.3 million in the year ended December 31, 2011 versus $3.8 million in the year ended December 31, 2010. Comparing balance sheet data as of December 31, 2011 and 2010, total assets decreased 10% to $1.18 billion, from the prior year’s $1.31 billion. The decrease is primarily attributable to a $109.9 million planned decrease in loans. - Average earning assets were $954.2 million for the fourth quarter of 2011, which was a 9.9% decrease over the fourth quarter 2010 balance of $1.06 billion. The decrease was due to a reduction in loans and decreases in the Bank’s interest bearing deposits. - Total loans outstanding were $701.8 million as of December 31, 2011. This is a 14% decrease from the $811.7 million reported in prior year. This was due to loan maturities, loan sales, and reduced loan production. - Total loans held for sale increased $42.6 million, or 30%, to $182.9 million as of December 31, 2011. This was due to an increase in refinancing volume as mortgage interest rates have remained low. - The allowance for loan losses at the end of the fourth quarter of 2011 was $13.8 million, a decrease of 2% over the prior year’s $14.1 million. The allowance for loan losses as a percentage of total loans was increased to 1.97% as of December 31, 2011, compared to 1.74% as of December 31, 2010. - Total deposits decreased 10% from $1.12 billion as of December 31, 2010 to $1.01 billion as of December 31, 2011. Money market and NOW accounts decreased $7.0 million, from $138.2 million as of December 31, 2010 to $131.1 million as of December 31, 2011. Savings accounts decreased $1.7 million from $56.7 million as of December 31, 2010 to $55.0 million as of December 31, 2011. Certificates of deposit were $728.4 million as of December 31, 2011, representing a decrease of $95.2 million, or 12%, from the $823.6 million as of December 31, 2010. The decrease in interest bearing deposits was primarily due to lower rates being offered on these deposit products in 2011 versus 2010. - As of December 31, 2011, 1st Mariner Bank’s capital ratios were as follows: Total Risk Based Capital 5.5%; Tier 1 Risk Based Capital 4.2%; and Tier 1 Leverage 3.0%. 1st Mariner Bancorp is a bank holding Company with total assets of $1.18 billion.Its wholly owned banking subsidiary, 1st Mariner Bank, operates 21 full service bank branches in Baltimore, Anne Arundel, Harford, Howard, Talbot, and Carroll counties in Maryland, and the City of Baltimore. 1st Mariner Mortgage, a division of 1st Mariner Bank, operates retail offices in Central Maryland and the Eastern Shore of Maryland.1st Mariner also operates direct marketing mortgage operations in Baltimore.1st Mariner Bancorp’s common stock is quoted on the OTC Bulletin Board under the symbol “FMAR.OB”.1st Mariner’s Website address is www.1stMarinerBancorp.com, which includes comprehensive level investor information. In addition to historical information, this press release contains forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans and expectations regarding the Company’s efforts to meet regulatory capital requirements established by the Federal Reserve and the FDIC, revenue growth, anticipated expenses, profitability of mortgage banking operations, and other unknown outcomes.The Company’s actual results could differ materially from management’s expectations.Factors that could contribute to those differences include, but are not limited to, the Company’s ability to increase its capital levels and those of 1st Mariner Bank, volatility in the financial markets, changes in regulations applicable to the Company’s business,its concentration in real estate lending, increased competition, changes in technology, particularly Internet banking, impact of interest rates, and the possibility of economic recession or slowdown (which could impact credit quality, adequacy of loan loss reserve and loan growth).Greater detail regarding thesefactors is provided in the forward looking statements andRisk Factorssections included in the reports filed by the Company with the SEC, including the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 and its Quarterly Report on Form 10-Q for the nine months ended September 30, 2011. Our forward-looking statements may also be subject to other risks and uncertainties, including those we may discuss elsewhere in this news release, or in our SEC filings, which are accessible on our web site and at the SEC’s web site, www.sec.gov. Contact: Bill Atkinson Weber Shandwick 410-558-2100 FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the three months ended December 31, $ Change % Change Summary of Earnings: Net interest income $ $ ) -7 % Provision for loan losses 83 % Noninterest income 37 % Noninterest expense 5 % Net loss before income taxes ) ) ) 14 % Income tax expense/(benefit) ) ) -102 % Net loss ) ) 88 % Profitability and Productivity: Net interest margin % % - 4 % Net overhead ratio % % - -8 % Efficiency ratio % % - -12 % Mortgage loan production ) -4 % Average deposits per branch ) -10 % Per Share Data: Basic earnings per share $ ) $ ) 89 % Diluted earnings per share $ ) $ ) 89 % Book value per share $ ) $ ) -749 % Number of shares outstanding 4 % Average basic number of shares 5 % Average diluted number of shares 5 % Summary of Financial Condition: At Period End: Assets $ $ ) -10 % Investment Securities ) -18 % Loans ) -14 % Deposits ) -10 % Borrowings 2 % Stockholders' equity ) ) -778 % Average for the period: Assets $ $ ) -12 % Investment Securities ) -11 % Loans ) -12 % Deposits ) -9 % Borrowings ) -1 % Stockholders' equity ) ) -159 % Capital Ratios: First Mariner Bank Leverage % % - -36 % Tier 1 Capital to risk weighted assets % % - -38 % Total Capital to risk weighted assets % % - -31 % Asset Quality Statistics and Ratios: Net Chargeoffs 20 % Non-performing assets ) -14 % 90 Days or more delinquent loans % Annualized net chargeoffs to average loans % % - 35 % Non-performing assets to total assets % % - -4 % 90 Days or more delinquent loans to total loans % % - % Allowance for loan losses to total loans % % - 13 % FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the year ended December 31, $ Change % Change Summary of Earnings: Net interest income $ $ $ ) -6 % Provision for loan losses ) -19 % Noninterest income ) -18 % Noninterest expense 1 % Net loss before income taxes ) ) ) 13 % Income tax expense/(benefit) ) ) -103 % Net loss from continuing operations ) ) -35 % Net (loss)/income from discontinued operations - ) -100 % Net loss ) ) -35 % Profitability and Productivity: Net interest margin % % - 4 % Net overhead ratio % % - 25 % Efficiency ratio % % - 12 % Mortgage loan production ) -17 % Average deposits per branch ) -5 % Per Share Data: Basic earnings per share - continuing operations $ ) $ ) -48 % Diluted earnings per share - continuing operations $ ) $ ) -48
